DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Applicant’s election without traverse of Species A1b, B1 and C1 in the reply filed on April 28, 2022 is acknowledged.  Accordingly, claims 3, 4, 9 and 18-20 have been withdrawn from further examination, and claims 1, 2, 5-8 and 10-17 have been examined as follows.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, 8, 10, 11 and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 2020/0073190).

Regarding claim 1, Zhang discloses a terminal (see Figs. 3-11), comprising:
a display screen (120) comprising a sensor area (area with orthographic projection of 190), the sensor area being a transparent display area (e.g., 1242, Fig. 7) on the display screen (paras. [0053, 0055-0057, 0062-0063]);
a sensor (190) disposed below the display screen (120) (see Figs. 5-10), the sensor having a photosensitive portion (para. [0051]); and
a color-changing layer (124) above the display screen (120) (see Figs. 5-7, 9),
wherein the photosensitive portion of the sensor (190) is within a first orthographic projection range of the sensor area (see Figs. 3-10; considered vertical/thickness direction of sensor 190), and the sensor area is within a second orthographic projection range of the color-changing layer (see Figs. 3-10; considered vertical/thickness direction of 190 to 124);
the transparent display area is transparent when the sensor is in operation (para. [0053]); and
the color-changing layer (124) is configured to switch between a colorless state and a colored state (paras. [0053, 0061]).

Regarding claim 5, Zhang discloses wherein a front cover (128) and a touch layer (1322, Fig. 11, paras. [0076-0077]) between the front cover and the display screen (120) are above the display screen (see Figs. 5-10), and the color-changing layer (124) is on an upper surface or a lower surface of the touch layer, or inside the touch layer (see Figs. 5-11).

Regarding claim 7, Zhang discloses wherein the color-changing layer (124) is a thermochromic layer, an electrochromic layer or a thermoelectric mixed color-changing layer (para. [0052]).

Regarding claim 8, Zhang discloses wherein a control signal of the electrochromic layer is a direct current signal or an alternating current signal (paras. [0057-0059]).

Regarding claim 10, Zhang discloses a controller (210), wherein
the color-changing layer (124) is electrically connected to the controller (para. [0055]); and
the controller (210) is configured to control, when a first condition is met, the color-changing layer to switch from the colorless state to the colored state (para. [0056]).

Regarding claim 11, Zhang discloses wherein
the controller (210) is configured to control the color-changing layer (124) to switch from the colorless state to the colored state when the sensor is in a non-operating state and the display screen is in a non-display state (paras. [0056, 0065]).

Regarding claim 14, Zhang discloses wherein the sensor (190) comprises at least one of a camera, an ambient light sensor, a distance sensor or a light sensor fingerprint sensor (para. [0051]).

Regarding claim 15, Zhang discloses a terminal (see Figs. 3-11), comprising:  a display component (120+124), the display component comprising a display screen (120) and a color-changing layer (124) disposed above the display screen (see Figs. 5-7, 9), wherein
the color-changing layer (124) is configured to switch between a colorless state and a colored state (paras. [0053, 0061]).

Regarding claim 16, Zhang discloses wherein the color-changing layer (124) covers an entire area of the display screen (see Figs. 3-7, 9 and para. [0055]).

Regarding claim 17, Zhang discloses wherein the terminal further comprises a sensor (190) below the display screen (120), the sensor (190) having a photosensitive portion (para. [0051]); the color-changing layer (124) covers a sensor area of the display screen (see Figs. 3-10); the photosensitive portion of the sensor (190) is within a first orthographic projection range of the sensor area (see Figs. 3-10; considered vertical/thickness direction of sensor 190); and the sensor area is within a second orthographic projection of the color-changing layer (see Figs. 3-10; considered vertical/thickness direction of 190 to 124).

Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2020/0073190), as applied to claim 1 above, and further in view of Lee et al. (US 2019/0208044).

Regarding claim 2, Zhang discloses wherein the display screen further comprises an organic light emitting diode (OLED) layer (para. [0050]).
Zhang fails to explicitly disclose wherein the display screen further comprises a polarizer layer, an encapsulation layer, the OLED layer, a drive circuit layer, a glass substrate layer and a light shielding layer arranged in sequence; an aligned opening area is on the polarizer layer, the glass substrate layer and the light shielding layer; and the sensor area is on the encapsulation layer, the OLED layer, and the drive circuit layer corresponding to the opening area.
However, Lee discloses a terminal (see Figs. 1-3), wherein the display screen (151) further comprises a polarizer layer (1513), an encapsulation layer (1514), the OLED layer (1515), a drive circuit layer (1516), a substrate layer (1517) and a protective layer (1518) arranged in sequence (see Figs. 2-3);
an aligned opening area (1520a) is on the polarizer layer (1513), the substrate layer (1517) and the protective layer (1518) (see Fig. 3); and
the sensor area (area with 140) is on the encapsulation layer (1514), the OLED layer (1515), and the drive circuit layer (1516) corresponding to the opening area (1520a) (see Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the display screen further comprises a polarizer layer, an encapsulation layer, the OLED layer, a drive circuit layer, a substrate layer and a protective layer arranged in sequence; an aligned opening area is on the polarizer layer, the substrate layer and the protective layer; and the sensor area is on the encapsulation layer, the OLED layer, and the drive circuit layer corresponding to the opening area, as in Lee, into the terminal of Zhang to form the display screen of a convenient, self-emissive display, and to provide the sensor within the display screen for effective sensing of external information onto the display.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the substrate layer being a glass substrate layer, to use an obvious variant of a transparent, rigid material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate protective layer having light shielding capabilities for aesthetic quality.

Claims 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2020/0073190), as applied to claim 1 above, and further in view of Yang (US 2020/0213492).

Regarding claim 6, Zhang discloses wherein the color-changing layer (124) is configured to switch among the colorless state and the colored state (paras. [0053, 0061]).
Zhang fails to explicitly disclose wherein the color-changing layer is configured to switch among at least one intermediate state.
However, Yang discloses a terminal (see Figs. 1-25), wherein the color-changing layer (100) is configured to switch among at least one intermediate state (see Fig. 13 and para. [0082]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the color-changing layer is configured to switch among at least one intermediate state, as in Yang, into the terminal of Zhang to present another color state in addition to black and transparent for further control and range (Yang, para. [0082]).

Regarding claim 12, Zhang discloses a controller (210), wherein the controller is configured to control, when a second condition is met, the color-changing layer (124) to switch to the colored state (see Figs. 12-13 and paras. [0053, 0061]).
Zhang fails to explicitly disclose switching from the intermediate state.
However, Yang discloses switching from the intermediate state (para. [0082]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate switching from the intermediate state, as in Yang, into the terminal of Zhang to switch from a different color state to black state for further control and range.

Regarding claim 13, Zhang discloses a controller (210), wherein the controller is configured to control, when a third condition is met, the color-changing layer (124) to switch from the colorless state to the colored state (see Figs. 12-13 and paras. [0053, 0061]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896